1                                                         The Honorable Richard A. Jones
2
3
4
5
6
7
8                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON
9
                                  AT SEATTLE
10
11   UNITED STATES OF AMERICA,                )   NO. 2:18-CR-00131-RAJ
12
                                              )
                       Plaintiff,             )
13                                            )   ORDER GRANTING MOTION TO
         vs.
                                              )   EXTEND THE TIME FOR FILING
14
                                              )   PRETRIAL MOTIONS
15   CARLOS DENMARK DENNIS,                   )
16
                                              )
                    Defendant.                )
17                                            )
18
                                              )
19         THIS MATTER having come to the Court’s attention through Defendant’s
20
     Motion to Extend the Time for Filing Pretrial Motions, and the Court having
21
     considered the filed motion and the declaration of counsel in support of the requested
22
23
     continuance, and finding good cause for the continuance, hereby
24         ORDERS that the Motion to Extend the Time for Filing Pretrial Motions as to
25   Defendant Carlos Denmark Dennis (Dkt. #774) is GRANTED.
26   ///
27
     ///
28
     ///
29
30    ORDER GRANTING MOTION TO EXTEND THE TIME                  SMITH LAW FIRM
      FOR FILING PRE-TRIAL MOTIONS - 1                          314 North Second Street
31                                                                Yakima, WA 98901
                                                                    (509) 457-5108
1         The parties shall adhere to the following amended briefing schedule:
2               Filing of Pretrial Motions      June 27, 2019
3               Filing of Responses             July 11, 2019
4               Filing of Replies               July 18, 2019
5
                Hearing Date                    Monday, August 5, 2019 at 9:00 a.m.
6
7
8
9         DATED this 12th day of June, 2019.
10
11
12
                                                A
                                                The Honorable Richard A. Jones
13
                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30   ORDER GRANTING MOTION TO EXTEND THE TIME                   SMITH LAW FIRM
     FOR FILING PRE-TRIAL MOTIONS - 2                           314 North Second Street
31                                                                Yakima, WA 98901
                                                                    (509) 457-5108
